Case 0:20-cv-62496-MGC Document 22-1 Entered on FLSD Docket 06/05/2020 Page 1 of 10




    Joseph Lee Matalon                              Michael J. Higer (pro hac vice pending)
    MATALON PLLC                                    Geoffrey Lottenberg (pro hac vice pending)
    450 Seventh Avenue, 33rd Floor                  BERGER SINGERMAN LLP
    New York, New York 10123                        450 E. Las Olas Blvd., 10th Floor
    212-244-900                                     Fort Lauderdale, Florida 33301
    jlm@trial-lawyer.org                            954-525-9900
                                                    mhiger@bergersingerman.com
                                                    glottenberg@bergersingerman.com



    Attorneys for Defendants Florida Sunseeker,
    JRDeacon LLC, Sunseeker LED LLC and
    Jeffrey Deacon

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

    HAYWARD INDUSTRIES, INC.,                       Civil Action No. 2:19-cv-21005-CCC-SCM

                           Plaintiff,

                   v.

    FLORIDA SUNSEEKER;
    JRDEACON LLC; SUNSEEKER LED
     LLC; and JEFFREY DEACON


                           BRIEF IN SUPPORT OF DEFENDANTS’
                          MOTION TO VACATE CLERK’S DEFAULT

           Pursuant to Federal Rule of Civil Procedure 55(c), Defendants Florida Sunseeker,

   JRDeacon, LLC, and Sunseeker LED, LLC (collectively the “Sunseeker Parties”), move for an

   Order from the Court vacating and setting aside the Amended Clerk’s Entry of Default dated May

   27, 2020 (“Clerks’ Default”). The grounds for this Motion are:

      I.      INTRODUCTION

           Hayward Industries, Inc., (“Hayward”) filed this lawsuit on December 3, 2019 against the

   Sunseeker Parties and their principal, Jeffrey Deacon (“Mr. Deacon”) (collectively the
Case 0:20-cv-62496-MGC Document 22-1 Entered on FLSD Docket 06/05/2020 Page 2 of 10




   “Defendants”). Hayward filed an Amended Complaint on February 24, 2020. (Dkt. No. 4).

   Hayward purports to have served each of the Defendants with the Amended Complaint by no later

   than March 9, 2020. 1 (Dkt. Nos. 6-9). On May 5, 2020, 2 Mr. Deacon, pro se, filed a Motion to

   Dismiss and/or Motion to Change Venue (“Motion to Dismiss”) on behalf of himself and the

   Sunseeker Parties, arguing the Court does not have personal jurisdiction over the Defendants and

   Florida is the more appropriate venue to litigate this dispute. (Dkt. Nos. 10-11); see also

   Declaration of Jeffrey Deacon (“Decl.”) at ¶ 15 attached as Exhibit A. The crux of Defendants’

   personal jurisdiction argument is the Defendants lack sufficient contact with the State of New

   Jersey and the limited, investigative purchases made by Hayward are insufficient to establish

   sufficient contacts for this Court to exercise jurisdiction over the Defendants. Decl., ¶¶ 1-12.

          On May 7, 2020, the Clerk issued a notice to the parties stating that although Mr. Deacon

   was entitled to proceed pro se, the corporate entities must be represented by counsel. Id. at ¶ 16.

   Mr. Deacon, however, did not receive the Clerk’s notice on May 7 because the Court’s e-filing

   system had the incorrect service e-mail address, due to a typographical error. Id. at ¶ 17. In fact,

   Mr. Deacon did not learn about the Clerk’s May 7 notice until about one week later after speaking

   with Hayward’s counsel. Id. at ¶ 18. Clearly aware of the Sunseeker Parties’ attempt to respond

   to the Amended Complaint and otherwise defend this lawsuit, on May 22, 2020 Hayward acted on

   a pure technicality by asking the Clerk to enter a Certificate of Default against the Sunseeker

   Parties. (Dkt. No. 13). The Clerk entered default on May 27, 2020.




   1
     Defendants question whether service of process on the parties was proper and reserve their rights
   to contest service at a future date.
   2
    Due to the impact of the COVID-19 pandemic, this Court issued Standing Order 2020-04, which
   extended Mr. Deacon, JRDeacon, LLC, and Sunseeker LED, LLC’s deadline to respond to the
   Amended Complaint to May 14, 2020.

                                                    2
Case 0:20-cv-62496-MGC Document 22-1 Entered on FLSD Docket 06/05/2020 Page 3 of 10




             The Sunseeker Parties, through Mr. Deacon (acting without the benefit of counsel),

   reasonably believed the filing of the Motion to Dismiss was sufficient to the toll the deadline for

   Defendants to file an answer to the Amended Complaint. Decl., ¶ 20. Since learning that corporate

   entities must be represented by counsel, Mr. Deacon and the Sunseeker Parties acted diligently to

   retain the undersigned counsel. Id. at ¶ 19, 22. This is not a situation where the Defendants have

   willfully ignored the lawsuit, the Court, or the opposing party. Instead, the Clerk’s Default was

   entered against lawyer-less parties as a result of strategy, not substance. As explained in detail

   below, there is good cause to set aside the Clerk’s Default against the Sunseeker Parties.

      II.       ARGUMENT AND CITATION OF AUTHORITIES

                a. Legal Standard

             Rule 55(c) provides: “The court may set aside an entry of default for good cause.” Fed. R.

   Civ. P. 55(c). In deciding whether to vacate a default (including clerk’s entry of default), courts

   consider three factors: whether (1) the plaintiff will be prejudiced if the default is lifted; (2) the

   defendant has a meritorious defense; and (3) culpable conduct of the defendant led to the default.

   Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000); see also Feliciano v. Reliant Tooling

   Co., 691 F.2d 653, 656 (3d Cir. 1982); United States v. $55,518.05 in U.S. Currency, 728 F.2d

   192, 195(3d Cir. 1984). Notably, “there is a distinction between a default standing alone [i.e.

   clerk’s default] and a default judgment . . . less substantial grounds may be adequate for setting

   aside a default than would be required for opening a judgment.” Venus v. Polize, Inc., No.

   CV16679MASLHG, 2017 WL 6626314, at *2 (D.N.J. Dec. 28, 2017), citing Feliciano, 691 F.2d

   at 656.

             “While the decision to enter default judgment is left principally to the discretion of the

   district court, there is a well-established preference in the Third Circuit that cases be decided on



                                                     3
Case 0:20-cv-62496-MGC Document 22-1 Entered on FLSD Docket 06/05/2020 Page 4 of 10




   the merits rather than by default judgment whenever practicable.” Hritz v. Woma Corp., 732 F.2d

   1178, 1180–81 (3d Cir. 1984). Entry of default “should be a sanction of last, not first, resort, and

   courts should try to find some alternative.” Paris v. Pennsauken Sch. Dist., No. CIV. 12-7355

   NLH/JS, 2013 WL 4047638, at *2 (D.N.J. Aug. 9, 2013) (a clerk's entry of default is not favored

   and all doubt should be resolved in favor of setting aside default and reaching a decision on the

   merits”). Each of the three relevant factors favor vacating the Clerk’s entry of default.

               b. Plaintiff Will Not be Prejudiced if Clerk’s Default is Vacated

           “Prejudice under this prong only accrues due to a loss of available evidence, increased

   potential for fraud or collusion, or substantial reliance upon the judgment.” Paris, 2013 WL

   4047638, at *3, citing Toy v. Hayman, No.Civ.A.07–3076, 2008 WL 5046723, at *3 (D.N.J. Nov.

   20, 2008). Plaintiff will not be prejudiced because this matter is in its early stages and the

   Sunseeker Parties, albeit through Mr. Deacon as a pro se litigant, have attempted to participate in

   motion practice before the Court. Hayward has not moved for a preliminary injunction. No

   scheduling order has been entered and discovery has not commenced. There is no allegation that

   evidence has been destroyed or would be lost due. No final judgment or money award has been

   entered on which Plaintiff could have relied. The Sunseeker Parties took less than four weeks after

   becoming aware of the Court’s requirement to retain counsel (including local counsel), amid the

   disruption of the COVID-19 pandemic, no less. Accordingly, this factor weights in favor of

   vacating the Clerk’s Default. See Reid v. Cooper Hosp. Univ. Med. Ctr., 1992 WL 151746, at *1

   (E.D. Pa. 1992) (finding that a delay of three months to answer complaint did not cause substantial

   prejudice to the plaintiff).




                                                    4
Case 0:20-cv-62496-MGC Document 22-1 Entered on FLSD Docket 06/05/2020 Page 5 of 10




              c. The Sunseeker Parties Have Meritorious Defenses

          A “meritorious” defense for present purposes requires a defendant to “set forth with some

   specificity the grounds for his defense.” Harad v. Aetna Casualty & Surety Co., 839 F.2d 979, 982

   (3d Cir. 1988). A party establishes a meritorious defense where the allegations of their response

   to the Complaint “would constitute a complete defense to the action.” Venus, 2017 WL 6626314

   at *2, see also World Entm't Inc. v. Brown, 487 F. App'x 758, 761 (3d Cir. 2012). However, the

   Court is not required to resolve legal issues as to these defenses in making this determination. See

   Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 73-74 (3d Cir. 1987). Rather, a proffered defense is

   sufficient if it is not “facially unmeritorious.” Id.; see also NuMed Rehab., Inc. v. TNS Nursing

   Homes of Pa., Inc., 187 F.R.D. 222, 224 (E.D. Pa. 1999).

                       i. The Personal Jurisdiction and Improper Venue Defenses Raised in the
                          Motion to Dismiss are Meritorious

          The Sunseeker Parties have raised meritorious defenses in the Motion to Dismiss, namely

   (1) this Court lacks personal jurisdiction over the Defendants and (2) Florida is the appropriate

   venue for this action. Although a complete briefing and argument of the Motion to Dismiss will

   occur separately, the bases for these defenses are straightforward and, given the fact that they have

   already been briefed in detail, go well-beyond merely “proffered” defenses.

          The personal jurisdiction arguments set forth in the Motion to Dismiss 3 present a

   significant threshold issue which, if resolved in favor of Defendants, would be a complete defense

   to this action. HICA Educ. Loan Corp. v. Lepera, No. 11-960 (WHW), 2011 WL 3515911, at *2

   (D.N.J. Aug. 10, 2011) (“Before entering a default judgment as to a party . . . the district court has


   3
    Mr. Deacon prepared the Motion to Dismiss without the assistance of counsel. With the benefit
   of counsel, the Defendants intend to promptly move this Court to permit Defendants to file a new
   and/or supplemental brief order to more thoroughly present the merits of the Motion to Dismiss
   under the relevant legal authority.


                                                     5
Case 0:20-cv-62496-MGC Document 22-1 Entered on FLSD Docket 06/05/2020 Page 6 of 10




   an affirmative duty to look into its jurisdiction over the subject matter and the parties.”); see also

   AllGood Entm't, Inc. v. Gridiron Video, No. CIV.A. 09-2406 JLL, 2012 WL 395373, at *8 (D.N.J.

   Feb. 6, 2012) (“a lack of personal jurisdiction over [defendant] would constitute a meritorious

   defense…[a] court cannot enter default judgment without personal jurisdiction over a defendant;

   such a judgment is void.”).

          Defendants do not operate in New Jersey, do not maintain an office in New Jersey, and

   have no employees, property, or a registered agent in the state. Decl., ¶¶ 1-10. Defendants have

   not purposefully directed any activities toward the state of New Jersey (Id. at ¶ 10) and the mere

   presence of an online store and the occurrence of a purchases by Hayward’s employees, attorneys,

   and investigators is insufficient to establish personal jurisdiction over the Defendants. See

   generally Dkt. No. 11. To be sure, the “straw man” sales that Plaintiff relies upon to establish

   personal jurisdiction do not alone establish jurisdiction because the purchases were made by the

   litigants for purposes of litigation, not consumers for the purpose of using the products. See

   Ackourey v. Sonellas Custom Tailors, 573 F. Appx. 208, 211 (3d Cir. 2014) (affirming dismissal

   for lack of personal jurisdiction based on the absence of evidence that forum residents utilized or

   accessed defendant’s interactive website to schedule appointments). Accordingly, the personal

   jurisdiction defense raised in the Motion to Dismiss (and to be strengthened by subsequent briefing

   with the benefit of counsel) is sufficiently meritorious to warrant vacating Clerk’s Entry of Default.

   See Allgood Entm’t, Inc. v. Gridiron Video, No 09-2406 (JLL), 2012 WL 395373, at *7-8 (D.N.J.

   Feb. 6, 2012) (vacating default where there was a question as to whether the Court had personal

   jurisdiction over a defendant and explaining that a lack of personal jurisdiction over the defendant

   would constitute a meritorious defense).




                                                     6
Case 0:20-cv-62496-MGC Document 22-1 Entered on FLSD Docket 06/05/2020 Page 7 of 10




          The Defendants’ venue argument presents a similarly meritorious defense to this lawsuit.

   All the relevant evidence, including the alleged infringing products, Defendants’ computer systems

   that manage the alleged ecommerce websites, and witnesses (primarily Mr. Deacon and his team)

   are located in Florida. Decl., ¶¶ 1, 11, 12. The “situs” of the alleged infringement is in Florida,

   not New Jersey. Again, the record evidence linking Defendants to New Jersey are the three

   investigative purchases made by Hayward. This is simply not enough to establish that this lawsuit

   should be litigated in New Jersey. Moreover, should the Court eventually rule in favor of

   Defendants as to venue, this Court would be divested of the case and the matter, at least in New

   Jersey, would be over. Accordingly, the venue arguments (even standing alone) are sufficiently

   meritorious such that the Court should vacate the Clerk’s Default. See Blue Ribbon Commodity

   Traders, Inc. v. Quality Foods Distribs., Civ. A. No. 07–4037, 2007 WL 4323001, at *3 (E.D.Pa.

   Dec. 11, 2007) (determining that the defenses of improper venue and payment of allegedly unpaid

   invoices were sufficient for the purpose of setting aside a default judgment).

                      ii. The Sunseeker Parties Have Meritorious Affirmative Defenses

          In addition to the defenses raised in the Motion to Dismiss, the Sunseeker Parties have

   several key affirmative defenses. A complete briefing of all available affirmative defenses would

   be premature given the threshold defenses raised in the Motion to Dismiss, however the nominative

   fair use is particularly critical and worthy of discussion here. Nominative fair use occurs when the

   alleged infringer uses the trademark holder's mark, “even if the alleged infringer's ultimate goal is

   to describe his own product.” See, Century 21 Real Estate Corp. v. Lendingtree, Inc., 425 F.3d

   211, 214 (3d Cir. 2005).

          Hayward alleges that the Sunseeker Parties (and Mr. Deacon) have committed trademark

   false advertising, trademark infringement, counterfeiting, passing off, false designation of origin,



                                                    7
Case 0:20-cv-62496-MGC Document 22-1 Entered on FLSD Docket 06/05/2020 Page 8 of 10




   unfair competition and “related” violations all falling under the Lanham Act, 15 U.S.C. §1051 et.

   seq., by offering for sale and selling Hayward branded pool fight fixtures without authorization.

   See generally Amended Complaint at (Dkt. No. 4); see also Decl., ¶ 13. Hayward intentionally

   omits that the Defendants purchased authentic Hayward light fixtures from an authorized

   distributor, modified those light fixtures to replace the antiquated incandescent light bulb with

   modern LED lights and offered those modified lights for sale making it clear to consumers that

   the lights were in fact modified Hayward-branded lights and not Hayward original equipment.

   Decl., ¶ 14. This is a classic case of nominative fair use which is a complete defense to all causes

   of action alleged in the Amended Complaint. See New Kids on the Block v. News Am. Pub., Inc.,

   971 F.2d 302, 308 (9th Cir. 1992) (“nominative use of a mark—where the only word reasonably

   available to describe a particular thing is pressed into service—lies outside the strictures of

   trademark law…it does not implicate the source-identification function that is the purpose of

   trademark, it does not constitute unfair competition; such use is fair because it does not imply

   sponsorship or endorsement by the trademark holder.”). This defense, standing alone, is a

   sufficiently meritorious defense to warrant setting aside the Clerk’s Default, particularly given the

   relatively low burden to be met.

              d. Culpable Conduct Did Not Lead to the Clerk’s Entry of Default

      A defendant’s conduct is culpable only where it results from “willfulness” or “bad faith.” Hritz,

   732 F.2d at 1182.    A litigant’s negligent conduct is culpable only where there is evidence of

   “‘knowing’ disregard [of] court-mandated procedures.” Id. at 1183. In other words, “more than

   mere negligence” is required before a court may find that a defendant’s conduct was culpable. Id.

   Here, the Sunseeker Parties have not engaged in any litigation conduct that could be construed as

   culpable. Although certainly the Sunseeker Parties are not thrilled with being involved in this



                                                    8
Case 0:20-cv-62496-MGC Document 22-1 Entered on FLSD Docket 06/05/2020 Page 9 of 10




   unnecessary lawsuit, at no time did any of the Sunseeker Parties disregard or ignore these

   proceedings. The Sunseeker Parties in good faith, albeit improperly, appeared before the Court

   and responded to the Amended Complaint by filing the Motion to Dismiss. After learning that

   they could not be represented pro se, the Sunseeker Parties worked diligent amid a pandemic to

   identify and retain counsel, including local counsel, a process which took less than four weeks.

   The Sunseeker Parties have not engaged in any efforts intentionally designed to avoid compliance

   with any of the Court’s orders. To the contrary, they have acted in good faith in an effort to

   participate in this lawsuit and comply with the Court’s mandates. Decl., ¶¶ 15-22. Therefore, this

   factor also weighs in favor of vacating the Clerk’s Default.

              e. “Florida Sunseeker” is Not a Legal Entity against which Default Can be
                 Entered

      “Florida Sunseeker” as used by Hayward in its pleadings is a misnomer. Hayward asserts in

   the Amended Complaint that Florida Sunseeker is a fictitious name for the other Defendants.

   However, Hayward has improperly used the name in the case style and in pleadings as if it is a

   separate legal entity, when in fact it is not. Hayward then sought and obtained Clerk’s Default

   against “Florida Sunseeker.”      Hayward’s application for Clerk’s Default against “Florida

   Sunseeker” was improper and any entry default against the purported fictitious business name is

   of no legal effect. In re Advanced Mktg. Servs., Inc., 448 B.R. 321, 327 (Bankr. D. Del. 2011)

   (holding generally that default against a fictitious business name has no legal effect).

      III.    CONCLUSION

      Based on the foregoing, each of the relevant factors weigh in favor to vacating the Clerk’s

   Default and permitting this case to proceed on its merits. Accordingly, the Sunseeker Defendants

   respectfully request that the Court enter an order vacating and setting aside the Clerk’s Default.




                                                    9
Case 0:20-cv-62496-MGC Document 22-1 Entered on FLSD Docket 06/05/2020 Page 10 of 10




     Dated: June 5, 2020              M A T A L O N PLLC
                                      450 Seventh Avenue, 33rd Floor
                                      New York, New York 10123
                                      Telephone 212-244-900

                                      By: s/Joseph Lee Matalon_
                                          Joseph Lee Matalon
                                           jlm@trial-lawyer.org


                                      BERGER SINGERMAN LLP
                                      450 E. Las Olas Blvd., 10th Floor
                                      Fort Lauderdale, Florida 33301
                                      Telephone: 954-525-9900

                                      By: s/Geoffrey Lottenberg
                                         Geoffrey Lottenberg
                                         Michael J. Higer (pro hac vice pending)
                                         mhiger@bergersingerman.com
                                         Geoffrey Lottenberg (pro hac vice pending)
                                         glottenberg@bergersingerman.com




                                         10
